Exhibit 10.1

SIRVA INC.
MANAGEMENT INCENTIVE PLAN

(Effective as of January 1, 2003)
(Amended and Restated March 31, 2007)

1.                  Purpose.

The purposes of the Plan are to enable the Company and its Subsidiaries to
attract, retain, motivate and reward the best qualified executive officers and
key employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company’s performance. In addition, the Plan
has been established to improve employee accountability for the financial
performance of SIRVA and its Subsidiaries and to supplement the compensation
packages offered by the Company with an incentive bonus for those Participants
who achieve specific performance objectives. The Plan is also designed to assure
that amounts paid to certain executive officers of SIRVA and its Subsidiaries
will not fail to be deductible by the Company for Federal income tax purposes
because of the limitations imposed by section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder.

2.                  Definitions.

Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably and that each
comprehends the others.

(a)   “Board” shall mean the Board of Directors of the Company.

(b)   “Committee” shall mean the Compensation Committee of the Board (or such
other committee of the Board that the Board shall designate from time to time)
or any subcommittee thereof consisting of two or more directors each of whom is
an “outside director” within the meaning of Section 162(m), and “independent”
under the New York Stock Exchange listing requirements.

(c)   “Company” shall mean SIRVA, Inc, a Delaware corporation, and any successor
thereto.

(d)   “Covered Employee” shall have the meaning set forth in Section 162(m).

(e)   “Participant” shall mean (i) each Covered Employee and (ii) each other
executive officer or key employee of the Company or a Subsidiary whom the
Committee designates as a participant under the Plan.

(f)   “Performance Period” shall mean each fiscal year of the Company or shorter
period, as determined by the Committee.

(g)   “Plan” shall mean this SIRVA, Inc. Management Incentive Plan, as set forth
herein and as amended from time to time.

(h)   “Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (including any
proposed regulations).

(i)   “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the combined voting power of all
classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests in such organization.

3.                  Administration.

The Committee shall administer and interpret the Plan and shall establish such
rules and procedures for its administration as it deems necessary or
appropriate, provided that , in no event, shall the Plan be administered or
interpreted in a manner which would cause any award intended to be qualified as
performance-based compensation under Section 162(m) to fail to so qualify. The
Committee shall establish the performance objectives for any Performance Period
in accordance with Section 4 and certify whether such performance objectives
have been obtained. Any determination, interpretation or other action made or
taken by the Committee under the Plan shall be final, conclusive and binding. No
member or former member of the Board or the Committee shall be liable for any
act, omission, interpretation, construction or determination made in connection
with the Plan other than as a result of such individual’s willful misconduct.
The authority granted to the Committee pursuant to this Section 3 includes, but
is not limited to, the ability to do any of the following: ( i ) to cause to be
prepared all forms necessary or appropriate for the administration of the Plan;
( ii ) to keep appropriate books and records relating to the Plan; ( iii ) to
determine amounts to be disbursed to Participants under the provisions of the
Plan; ( iv ) to determine consistent with the provisions of the Plan, all
questions of eligibility, rights, and status of Participants under the Plan; and
( v ) to interpret, in its sole discretion, all disputed questions of Plan
interpretation and benefit eligibility.

4.                  Bonuses.

(a)             Performance Criteria.

(i)   Within 90 days after each Performance Period begins (or such other date as
may be required or permitted under Section 162(m)), the Committee shall
establish the performance objective or objectives that must be satisfied in
order for a Participant to receive a bonus for such Performance Period. Unless
the Committee determines at the time of grant not to qualify the award as
performance-based compensation under Section 162(m), any such performance
objectives will be based upon the achievement of one or more of the following
criteria, as determined by the Committee: ( i ) revenue growth; ( ii ) earnings
before interest, taxes, depreciation and amortization; ( iii ) earnings before
interest, taxes and


--------------------------------------------------------------------------------


amortization; ( iv ) operating income; ( v ) pre- or after-tax income; ( vi )
cash flow; ( vii ) cash flow per share; ( viii ) net earnings; ( ix ) earnings
per share; ( x ) return on equity; ( xi ) return on invested capital; ( xii )
return on assets; ( xiii ) economic value added (or an equivalent metric); ( xiv
) share price performance; ( xv ) total shareholder return; ( xvi ) improvement
in or attainment of expense levels; ( xvii ) improvement in or attainment of
working capital levels; ( xviii ) debt reduction; or ( xiv ) strategic and
leadership goals (provided, however, that from and after January 1, 2007,
strategic and leadership goals must be ( a ) able to be objectively determined
for each participant such that an award based in whole or part on strategic and
leadership goals would not fail to qualify as “qualified performance based
compensation” under Treas. Reg. 1.162-27(e) promulgated under Section 162(m) of
the Code, or ( b ) such goals are used solely by the Committee for the purposes
of exercising its negative discretion pursuant to Section 4(d) hereof).

(ii)   Any of the performance objectives set forth above may measure performance
on a Company wide basis or with respect to one or more business units, divisions
or Subsidiaries, and either in absolute terms, relative to the performance of
one or more similarly situated companies, relative to the performance of an
index covering a peer group of companies, or other external measure of the
selected performance criteria.

(iii)   In the application of performance objectives to bonus determinations
under the Plan, the Committee may (i) make adjustments it deems advisable in
order to give consideration to changes made in accounting rules, principles or
methods, or extraordinary events, and make adjustments to financial performance
measures in recognition of such occurrences, ( ii ) exclude special charges,
restructuring charges, discontinued operations and unusual or infrequent
accounting adjustments, restatements or reclassifications which they deem
significant; provided that  such adjustments are identified in the Company’s
financial statements or management’s discussion and analysis of financial
condition and results of operations contained in the Company’s most recent
annual report filed with the U.S. Securities and Exchange Commission pursuant to
the Exchange Act; and provided further that any such adjustments or exclusions
are stated and taken into account at the time the performance objectives for a
particular Performance Period are determined in accordance with
Section 4(a)(i) hereof.

(b)   Maximum Amount Payable.   If the Committee certifies in writing that any
of the performance objectives established for the relevant Performance Period
under Section 4(a) has been satisfied, each Participant who is employed by the
Company or one of its Subsidiaries on the last day of the Performance Period for
which the bonus is payable shall be entitled to receive an annual bonus in an
amount not to exceed $3 million.

(c)   Partial Year Participation and Termination.

(i)   If an employee becomes a Participant with respect to any Performance
Period after the beginning of such Performance Period, such Participant shall
receive, if and when payments with respect to bonuses for such Performance
Period are made under Section 5 hereof, a payment equal to a fraction of the
value, as determined by the Committee pursuant to Section 4, of such
Participant’s bonus (if any) with respect to such Performance Period. The
numerator of such fraction shall be the number of days that such Participant was
a Participant during such Performance Period and the denominator shall be the
total number of days in such Performance Period.

(ii)   Unless otherwise determined by the Committee in its sole discretion at
the time the performance criteria are selected for a particular Performance
Period in accordance with Section 4(a), if a Participant’s employment terminates
for any reason prior to the date on which a bonus is paid hereunder, such
Participant shall forfeit all rights to any and all bonuses which have not yet
been paid under the Plan; provided that  if a Participant’s employment
terminates as a result of death, disability or retirement (as defined under any
retirement plan of the Company or a Subsidiary) after the end of a Performance
Period but prior to the date on which a bonus is paid hereunder in respect of
such Performance Period, such Participant shall be entitled to receive a bonus
in accordance with the terms of the Plan.

(iii)   If, after the beginning of a Performance Period, a Participant is
promoted, demoted, transferred or otherwise moved to a different salary band
level or other Plan eligibility level within the Company, the Committee, in its
sole discretion, may adjust the bonus that such Participant is entitled to
receive hereunder for such Performance Period such that the Participant shall
receive, if and when payments with respect to bonuses for such Performance
Period are made under Section 5 hereof, ( a ) a payment based on the
Participant’s higher salary band level and/or other eligibility level, as the
case may be, ( b ) a pro rated bonus based on the Participant’s number of days
at each salary band or other eligibility level, based on either the
Participant’s highest salary level or average base salary, as determined by the
Committee, or ( c ) such other method as the Committee deems appropriate, in
each case as otherwise determined in accordance with this Section 4.

(iv)   Notwithstanding the foregoing, if a Participant’s employment terminates
for any reason other than for cause prior to the date on which the bonus is paid
hereunder, the Committee, in its discretion, may waive any forfeiture pursuant
to Section 4(c) in whole or in part.

(d)   Negative Discretion.   Notwithstanding anything else contained in
Section 4(b) to the contrary, the Committee shall have the right, in its
absolute discretion, ( i ) to reduce or eliminate the amount otherwise payable
to any Participant under Section 4(b) based on individual performance or any
other factors that the Committee, in its discretion, shall deem appropriate and
( ii ) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under Section 4(b).

(e)   Affirmative Discretion.   Notwithstanding any other provision in the Plan
to the contrary, (i) the Committee shall have the right, in its discretion, to
pay to any Participant who is not a Covered Employee a bonus for the year in
which the amount paid would ordinarily be deductible by the Company for federal
income tax purposes in an amount up to the maximum bonus payable under
Section 4(b), based on individual performance or any other criteria that the
Committee deems appropriate and ( ii ) in connection with the hiring any person
who is or becomes Covered Employee, the Committee may provide for a minimum
bonus amount in any Performance Period, regardless of whether performance
objectives are attained.

(f)   Committee Minutes.   Once determined in accordance with the terms of the
Plan, the performance objectives, Performance Period, goals and payout schedules
determined in accordance with this Section 4 shall be included in the
Committee’s minutes relating to the meeting at which such objectives and goals
were so determined.

2


--------------------------------------------------------------------------------


5.                  Payment.

Except as otherwise provided hereunder, payment of any bonus amount determined
under Section 4 (less the appropriate withholding taxes) shall be made to each
Participant as soon as practicable after the Committee certifies that one or
more of the applicable performance objectives have been attained (or, in the
case of any bonus payable under the provisions of Section 4(e), after the
Committee determines the amount of any such bonus). Notwithstanding the
foregoing, payment of any bonus amount under the Plan shall be made no later
than March 15 of the year following the end of the applicable Performance
Period, unless deferred as provided in Section 6.

6.                  Form of Payment.

The Committee shall determine whether any bonus payable under the Plan is
payable in cash, in shares of the Company’s common stock awarded pursuant to the
SIRVA, Inc. Omnibus Stock Incentive Plan (the “Omnibus Plan”), or in any
combination thereof.  Except as provided below, any shares of the Company’s
common stock issued in respect of bonuses under the Plan may be awarded in any
form or forms permitted under the Omnibus Plan, and shall be subject to the
terms and conditions of the Omnibus Plan. Payments made under the Plan,
regardless of whether in cash or in shares of the Company’s common stock under
the Omnibus Plan, may be eligible for deferral pursuant to the Omnibus Plan or
under any plan maintained by the Company or a Subsidiary allowing for deferral
of compensation, in each case in accordance with the terms and conditions of
such plans and applicable law.

7.                  General Provisions.

(a)   Effectiveness of the Plan.   Subject to the approval by the shareholders
of the Company, the Plan shall be effective with respect to calendar years
beginning on or after January 1, 2003, and shall continue until terminated by
the Board pursuant to Section 7(b) hereof; provided that , to the extent
required by applicable law, the material terms and conditions of the Plan shall
be presented to the shareholders of the Company for re-approval at the 2007
annual meeting of shareholders and on the fifth anniversary of such meeting and
on each successive fifth anniversary thereafter during the term of the Plan.

(b)   Amendment and Termination.   Notwithstanding Section 7(a), the Board or
the Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided, however, that no such action shall be effective without approval by
the shareholders of the Company to the extent necessary to continue to qualify
the amounts payable hereunder to Covered Employees as performance-based
compensation under Section 162(m).

(c)   No Right of Continued Employment of Participant.   Nothing in the Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment at any time, nor to confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future bonuses under this Plan.

(d)   Beneficiary Designation.   Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his or her death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to or exercised by the Participant’s surviving spouse, if
any, or otherwise to or by his or her estate.

(e)   No Limitation on Corporate Actions.   Nothing contained in the Plan shall
be construed to prevent the Company or any Subsidiary from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any awards made under the
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.

(f)   Nonalienation of Benefits.   No Participant or beneficiary shall have the
power or right to transfer, assign, pledge or otherwise encumber the
Participant’s interest under the Plan, except by will or the laws of descent and
distribution. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s beneficiaries, heirs, executors,
administrators or legal representatives.

(g)   Withholding.   Any amount payable to a Participant or a beneficiary under
this Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.

(h)   Severability.   If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(i)   Governing Law.   The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to the
principles of conflict of laws.

(j)   Headings.   Headings are inserted in this Plan for convenience of
reference only and are to be ignored in a construction of the provisions of the
Plan.

3


--------------------------------------------------------------------------------